 8:16-cr-00087-LSC-SMB Doc # 217 Filed: 08/10/20 Page 1 of 1 - Page ID # 603




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                   Plaintiff,                               8:16CR87

      vs.
                                                             ORDER
VIRGIL APODACA, SR.,

                   Defendant.


     For the reasons stated in the Court’s Memorandum and Order of July 14, 2020,

ECF No. 214,

     IT IS ORDERED:

     1. The Defendant’s “Motion Requesting legal Representation,” ECF No. 216, is
        denied; and
     2. The Clerk will mail a copy of this Order to the Defendant at his last known
        address.
     Dated this 10th day of August 2020.
                                            BY THE COURT:
                                            s/Laurie Smith Camp
                                            Senior United States District Judge
